Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION

Status of the Claims
Claims 11-23 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  

Information Disclosure Statement
The references cited on the information disclosure statement(s) were considered and have been made of record to the extent that each was provided.

Sequence Compliance
Applicants are advised that the application is not in compliance with 37 CFR §§ 1.821-1.825.  
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825 for the reason(s) set forth in the Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  Applicant must comply with the requirements of the sequence rules (37 CFR §§ 1.821-1.825) in order to effect a complete response to this office action.  
While applicants have submitted the proper sequence listing, the application is not fully in compliance because the sequences of the claims and specification require a Sequence Identifier (SEQ ID NO) for each of the recited sequences.  
Specifically, the application fails to comply with CFR 1.821(d), which states: 
(d)Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

For example, at least pages 14 and 61 of the specification as-filed contain peptide sequences of at least 4 amino acids, at least 4 of which are specifically defined, but these sequences are not presented with a sequence identifier (SEQ ID NO).  These portions of the disclosure are not intended to represent an exhaustive search of the application.  Applicant is required to check the entire disclosure for any other nucleic acid or protein sequences and list them in a sequence listing and identify them with a proper SEQ ID NO.  The specification and sequence listing must be amended to bring it into sequence compliance.  For any response to this office action to be fully compliant, the response has to bring the application into compliance with the sequence rules.  The claims/specification must be amended to be consistent with 37 CFR 1.821 (d).  

Claim Objections
Claim 11 is objected to because of the following informalities: the word "an" in the first line of the claim should be "a" so the claim reads, "A method for in vivo targeted delivery of a nucleic acid".  
Claim 15 is objected to because of the following informalities: the word "an" in the first line of the claim should be "a" so the claim reads, "The method of claim 11, wherein the nucleic acid is a siRNA".  
Appropriate correction is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,799,601
Claims 11-23 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,799,601.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '601 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the instant claims expressly recite a method of delivery, comprising administration of the polymeric delivery system recited in the '601 claims.  Instant claim 11 is anticipated by the '601 claims, because the '601 claims recite the same polymeric delivery system formulated for administration (e.g., intranasal or intravenous—see '601 claims 9-10) to an individual.  Thus the skilled artisan at once envisions administering the polymeric delivery system to an individual since this is clearly its intended purpose.  Thus the entire scope of the instant claims is either anticipated or rendered obvious by the '601 claims.  
Further, '601 teaches administration to an individual (e.g., see col. 6, lines 4-21).  MPEP §804(B)(II)(2) states that "[t]he specification can be used as a dictionary to learn the meaning of a term in the claim [of an applied patent or copending application]" and that "those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application".  Additionally, "it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context."

Conclusion
Claims 11-23 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658